                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

REGINALD EDWARDS,                          )
                                           )
                    Plaintiff,             )      1:19-cv-02134
                                           )
     v.                                    )      Judge Guzman
                                           )      Magistrate Judge Schenkier
CHECKR, INC.,                              )
                                           )
                    Defendant.             )

     INITIAL STATUS REPORT & PROPOSED SCHEDULING ORDER

                                 A.   Nature of the Case


  1. Bases for Jurisdiction:

     Jurisdiction of this Court arises under the Fair Credit Reporting Act (hereinafter

     “FCRA”), 15 U.S.C. §1681 et seq., and pursuant to 28 U.S.C. §1331 and §1337.

     Venue is proper in this district pursuant to 28 U.S.C. §1391(b);

  2. Nature of the Claims and Counterclaims:

     Plaintiff has alleged that, as part of his employment with Uber he was required to

     submit to a background check. At Uber’s request, Defendant provided a

     background report ostensibly pertaining to Plaintiff and his criminal history. The

     background report sold by Defendant to Uber, however, contained information that

     reflected that Plaintiff had been convicted of a felony, but Plaintiff claims he was

     not the individual that committed the felony. Plaintiff has alleged that Defendant

     failed to follow reasonable procedures to assure maximum possible accuracy of the

     information it was reporting, in violation of 15 U.S.C. § 1681e(b).


  3. Relief Sought by Plaintiff:



                                          1
       Plaintiff claims the following damages: (1) statutory damages under the FCRA; (2)

       actual/compensatory damages in the nature of lost wages; (3) harm to reputation;

       (4) actual/compensatory damages in the nature of emotional distress, including

       anxiety, frustration, embarrassment, humiliation, etc.; (5) punitive damages; and

       (6) attorney’s fees and costs.


   4. Name of Any Parties that have not been Served:

       All parties have been served.

   5. Major Legal Issue:

       Whether Defendant’s actions constitute a violation of the FCRA; whether Plaintiff

       suffered any damages as a result of Defendant’s alleged conduct; whether Plaintiff

       agreed to arbitrate this dispute with Defendant.

   6. Major Factual Issues:

       Whether Defendant violated the FCRA during the preparation of the background

       report by failing to follow reasonable procedures to assure maximum possible

       accuracy of the information it reported about Plaintiff.

   7. Citations to Key Authorities that will assist the Court in Understanding and

       Ruling on the Issues:

       15 U.S.C. 1681 et seq.


                                B.      Draft Scheduling Order

   1. Discovery:

       The parties participated in a joint scheduling conference on June 20, 2019. The
parties request all merits discovery in this matter be stayed pending the resolution of
Defendant’s Motion to Compel Arbitration (the “Motion”). The parties jointly request a




                                             2
period of sixty (60) days to conduct limited discovery directed at issues relevant to the
Motion. The parties propose the following schedule:

                August 23, 2019: Deadline to conduct limited discovery on the issues
                 relevant to the Motion.

                September 13, 2019: Deadline for Plaintiff’s response to the Motion.

                September 27, 2019: Deadline for Defendant’s Reply in support of the
                 Motion.

       Should the Court deny Defendant’s Motion to Compel Arbitration, the parties will
submit a joint discovery plan to the Court for consideration.

   2. Motions:

       Defendant has filed a motion to compel arbitration, which remains pending with

the court.

       Any dispositive motions shall be filed within thirty days of the cutoff of expert

discovery.

   3. Trial, Final Pretrial Order and Conference:

       The parties agree that a date for the Trial, Pretrial Order, and Conference should be

selected if the Court denies the Motion. The parties agree that this case will be ready for

trial approximately fourteen months after a ruling on the Motion.




                                             3
                                      C.     Trial Status

   1. Jury Demand: A jury demand has been made by Plaintiff.

   2. Probable Length of Trial: 2-3 days.

                  D.      Consent to Proceed Before a Magistrate Judge

       The parties do not consent to proceed before Magistrate Judge Schenkier for all

proceedings including trial.

                                 E.        Settlement Status

       The parties are currently engaged in settlement discussions.

                                   F.       Other Matters

   a. Electronic Service of Discovery: The parties agree that, pursuant to Rule
      5(b)(2)(E) and 6(d) of the Federal Rules of Civil Procedure, any pleadings or other
      papers, including discovery requests, may be served by sending such documents by
      email to the primary and/or secondary email addresses listed below (or any updated
      email address provided to all counsel of record). The format to be used for
      attachments to any email message shall be either Microsoft Word (.doc or .docx)
      or Adobe Acrobat (.pdf). If an error or delayed delivery message is received by the
      sending party, then the sending party shall promptly (within three (3) business days
      of receipt of such message) notify the intended recipient of the message and serve
      the pleading or other papers by other authorized means.

   b. Exhibits: The parties agree to use a unified exhibit numbering system for any
      depositions to be taken by either party in this matter.

 For Plaintiff, Reginald Edwards                 For Defendant, Checkr, Inc

   s/ David M. Marco                              s/ Cindy D. Hanson

 David M. Marco                                  Cindy D. Hanson
 IL Bar No. 6273315/FL Bar No. 125266            TROUTMAN SANDERS LLP
 SMITHMARCO, P.C.                                600 Peachtree Street NE , Suite 3000
 55 W. Monroe Street, Suite 1200                 Atlanta, GA 30308
 Chicago, IL 60603                               Telephone:    (404) 885-3830
 Telephone:    (312) 546-6539                    Facsimile:    (404) 885-3900
 Facsimile:    (888) 418-1277                    E-Mail:     cindy.hanson@troutman.com
 E-Mail:       dmarco@smithmarco.com




                                             4
